           Case 3:20-mc-80199-VC Document 2 Filed 11/17/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TYRONE HURT,                                       Case No. 20-mc-80199-VC
                 Plaintiff,
                                                     ORDER RE PRE-FILING REVIEW
          v.

  UNITED STATES OF AMERICA,
                 Defendant.



       The request for permission to file the complaint is denied. See, e.g., Hurt v. All

Sweepstakes Contests, No. C 12-4187 EMC, (N.D. Cal. Jan. 11, 2013). The Clerk is directed not

to accept the complaint for filing and this action is dismissed.



       IT IS SO ORDERED.

Dated: November 17, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
